Case 3:19-cv-00828-BAS-LL Document 23 Filed 06/12/20 PageID.177 Page 1 of 8



 1   TROUTMAN SANDERS LLP
 2       Terrence R. McInnis (State Bar No. 155416)
         James A. Hazlehurst (State Bar No. 257711)
 3   5 Park Plaza, Suite 1400
 4   Irvine, California 92614-2545
     Telephone: (949) 622-2700
 5   Facsimile: (949) 622-2739
 6   terrence.mcinnis@troutman.com
     james.hazlehurst@troutman.com
 7   Attorneys for Plaintiff/Counter-Defendant
 8   Houston Casualty Company

 9    HALPERN MAY YBARRA GELBERG LLP
10       Marc D. Halpern (State Bar No. 216426)
         Vincent H. Herron (State Bar No. 172290)
11
         Douglas J. Brown (State Bar No. 248673)
12    600 West Broadway, Suite 1060
      San Diego, California 92101
13
      Telephone: (619) 618-7000
14    Facsimile: (619) 618-7001
      marc.halpern@halpernmay.com
15
      vincent.herron@halpernmay.com
16    douglas.brown@halpernmay.com
      Attorneys for Defendant/Counterclaimant
17
      Cibus US LLC
18
19                      UNITED STATES DISTRICT COURT
20                    SOUTHERN DISTRICT OF CALIFORNIA
21   Houston Casualty Company,              Case No.: 3:19-CV-00828-BAS-LL
22
           Plaintiff/Counter-Defendant,      Joint Motion To Amend Scheduling
23
                                             Order
24         v.
25   Cibus US LLC,                           Action Filed: May 10, 2019
26
           Defendant/Counterclaimant.
27
28
Case 3:19-cv-00828-BAS-LL Document 23 Filed 06/12/20 PageID.178 Page 2 of 8



 1         Plaintiff/counter-defendant Houston Casualty Company (“HCC”) and
 2   defendant/counterclaimant Cibus US LLC (“Cibus”), jointly request that the Court
 3   modify the Scheduling Order Regulating Discovery And Other Pre-Trial
 4   Proceedings (the “Scheduling Order”) [Doc. No. 15] in accordance with the
 5   following stipulated schedule. The parties make this request due to the heavy
 6   volume of discovery, and in particular electronic discovery, combined with
 7   significant burdens and delays in completing that process imposed by the unique
 8   COVID-19 pandemic situation.
 9         WHEREAS, this is an insurance coverage action regarding claims made by
10   certain farmer customers of Cibus;
11         WHEREAS, HCC has alleged a variety of coverage defenses under the
12   subject policy (the “Policy”) and Cibus has asserted counterclaims;
13         WHEREAS, the original fact discovery cut-off was set at July 1, 2020, and
14   neither party has not previously requested any extension of this deadline;
15         WHEREAS, before the outbreak of the COVID-19 pandemic, the parties
16   propounded document requests on one another (See concurrently filed Declaration
17   of Terrence McInnis (“McInnis Dec.”), ¶ 2, Ex. “A”);
18         WHEREAS, the parties immediately commenced diligent work on fulfilling
19   their discovery obligations and trying to assemble and complete their productions
20   (See McInnis Dec., ¶¶ 3-11); HCC was able to complete its initial document
21   production, which totaled approximately four thousand pages; meanwhile the
22   document discovery that HCC propounded on Cibus seeks a far greater volume of
23   documents concerning Cibus’ operations, finances, and the underlying claims,
24   among other things, including Cibus’ communications with and reports from its
25   defense counsel regarding the underlying claims, communications between Cibus
26   and other insurers , communications between Cibus and the growers, Cibus’ sales
27   records for a number of years, documents supporting damages Cibus is alleging in
28   its counterclaim, and Cibus’ financial statements for a number of years;

                                                1
Case 3:19-cv-00828-BAS-LL Document 23 Filed 06/12/20 PageID.179 Page 3 of 8



 1         WHEREAS, Cibus has made multiple document productions to date, but
 2   Cibus’ search efforts have identified an additional over 50,000 documents that still
 3   require review (See concurrently filed Declaration of Rosa Cheuk Kim (“Kim
 4   Dec.”), ¶ 5);
 5         WHEREAS, Cibus offices in San Diego and elsewhere in North America
 6   have been closed for over two months due to the COVID-19 pandemic, and Cibus
 7   employees involved in its document production efforts have also been subject to
 8   various local orders that have limited their productivity and access to necessary
 9   information in being able to complete the production (See Kim Dec., ¶ 6);
10         WHEREAS, these circumstances have unfortunately dramatically
11   complicated and slowed Cibus’ ability to identify and gather the full set of
12   documents responsive to HCC’s document requests; specifically, although Cibus
13   personnel have been able to remotely identify and gather certain responsive
14   documents, which Cibus has produced, Cibus’ office closure has restricted the
15   ability of its information technology staff to identify and gather the voluminous
16   emails responsive to HCC’s requests, which span the accounts of several Cibus
17   personnel and are estimated to exceed 90 GB of material (See Kim Dec., ¶ 5);
18         WHEREAS, throughout the COVID-19 pandemic, Cibus has produced and
19   will continue to produce responsive documents as they are identified, on a rolling
20   basis; nonetheless, despite its best efforts, Cibus does not anticipate it will be able
21   to complete its production until approximately mid-August (See Kim Dec., ¶ 7);
22         WHEREAS, these delays in document production have resulted in necessary
23   delays to the parties’ ability to conduct depositions (which they plan to conduct
24   remotely if needed following document discovery) and expert discovery (See
25   McInnis Dec., ¶¶ 12-13);
26         WHEREAS, the parties believe that a one hundred and twenty (120) day
27   extension of the discovery cut-off date is necessary and desirable to ensure
28   adequate time for the parties to complete relevant discovery;

                                                   2
Case 3:19-cv-00828-BAS-LL Document 23 Filed 06/12/20 PageID.180 Page 4 of 8



 1         WHEREAS, for these reasons, good cause exists to extend the discover cut-
 2   off dates by one hundred and twenty (120) days;
 3         WHEREAS, for these same reasons, the parties believe that all other case
 4   deadlines should likewise be extended by one hundred and twenty (120) days 1 to
 5   conform the case schedule to the discovery cut-off dates, including a continuance
 6   of the trial date from February 2, 2021 at 9:00 a.m. to June 2, 2021 at 9:00 a.m, or
 7   a date to be determined by the Court at its convenience; and
 8         WHEREAS, the parties previously requested a 60-day extension of expert
 9   discovery deadlines, without impact to any of the other original deadlines, in order
10   to defer costly expert discovery and testimony until after the parties will have had
11   an opportunity to further address settlement with the benefit of full fact discovery.
12   The Court granted this request. [Doc. No. 17] To date, the parties have not made
13   any other requests for extensions, and had been hoping to forge ahead without any
14   such request; however, that just no longer seems possible.
15         WHEREAS, the parties met and conferred telephonically on April 7, 2020
16   and again on May 11, 2020 regarding the issue set forth above.
17         IT IS HEREBY STIPULATED AND AGREED AND JOINTLY
18   REQUESTED, by and between the parties hereto, that the Court modify the
19   Scheduling Order as follows:
20         1. Expert Designations and Disclosures: The May 1, 2020 deadlines in
21             paragraphs 5 and 6 of the Scheduling Order, currently June 30, 2020 per
22             the Court’s Order Extending Expert Discovery Deadlines, be extended
23             to October 28, 2020;
24
25
26
     11
       The parties agree that if the case deadlines and hearing dates are extended in
27   accordance with this stipulation and a new deadline or hearing date is a Saturday,
28   Sunday, or a legal holiday, the new deadline or hearing date will be the preceding
     day that is not a Saturday, Sunday, or legal holiday.
                                                 3
Case 3:19-cv-00828-BAS-LL Document 23 Filed 06/12/20 PageID.181 Page 5 of 8



 1         2. Rebuttal Expert Designations and Disclosures: The June 1, 2020
 2            deadlines in paragraphs 5 and 6 of the Scheduling Order, currently July
 3            31, 2020 per the Court’s Order Extending Expert Discovery Deadlines,
 4            be extended to November 25, 2020; and
 5         3. Expert Discovery Cut-Off: The July 1, 2020 deadline in paragraph 7 of
 6            the Scheduling Order, currently August 31, 2020 as to expert discovery
 7            per the Court’s Order Extending Expert Discovery Deadlines, be
 8            extended to December 29, 2020 as to expert discovery only.
 9         4. Fact Discovery Cut-Off: The July 1, 2020 deadline, set forth in
10            paragraph 7 of Scheduling Order, be extended to October 29, 2020 as to
11            fact discovery.
12         5. Motion Cut-Off: The August 3, 2020 deadline, set forth in paragraph 8
13            of the Scheduling Order, be extended to December 1, 2020.
14         6. Mandatory Settlement Conference: The September 1, 2020 at 1:30
15            p.m. date for the Mandatory Settlement Conference, set forth in
16            paragraph 10 of the Scheduling Order, be continued to January 5, 2021.
17         7. Confidential Settlement Statement Deadline: The August 24, 2020
18            deadline for confidential settlement statements, set forth in paragraph
19            10(c) of the Scheduling Order, be extended to December 22, 2020.
20         8. Pretrial Disclosures: The October 27, 2020 deadline to comply with the
21            pretrial disclosure requirements of Fed. R. Civ. P. 26(a)(3), set forth in
22            paragraph 11 of the Scheduling Order, be extended to February 24,
23            2021.
24         9. Statement Re: Further Settlement Conference: The October 27, 2020
25            deadline for the parties to submit a joint statement regarding their
26            willingness to participate in another settlement conference, set forth in
27            paragraph 12 of the Scheduling Order, be extended to February 24,
28            2021.

                                                4
Case 3:19-cv-00828-BAS-LL Document 23 Filed 06/12/20 PageID.182 Page 6 of 8



 1         10. Memoranda of Contentions of Fact and Law: The October 27, 2020
 2            deadline for the parties to file their Memoranda of Contentions of Fact
 3            and Law and take any other action required by Civil Local Rule 16.1.f.2,
 4            set forth in paragraph 13 of the Scheduling Order, be extended to
 5            February 24, 2021.
 6         11. Compliance with Local Rule 16.1.f.4.a: The November 3, 2020
 7            deadline for counsel to confer and take the action required by Local Rule
 8            16.1.f.4.a, set forth in paragraph 14 of the Scheduling Order, be
 9            extended to March 3, 2021.
10         12. Exchange of Proposed Pretrial Order: The November 10, 2020
11            deadline for counsel for the plaintiff to provide opposing counsel with
12            the proposed pretrial order for review and approval and take any other
13            action required by Local Rule 16.1.f.6.a, set forth in paragraph 15 of the
14            Scheduling Order, be extended to March 10, 2021.
15         13. Lodging of Proposed Pretrial Order: The November 17, 2020
16            deadline for the proposed pretrial order to be lodged with the district
17            judge’s chambers, set forth in paragraph 16 of the Scheduling Order, be
18            extended to March 17, 2021.
19         14. Final Pretrial Conference: The November 30, 2020 at 11:00 a.m. date
20            for the final Pretrial Conference, set forth in paragraph 17 of the
21            Scheduling Order, be continued to March 30, 2021 at 11:00 a.m.
22         15. Deadline for Motions In Limine: The December 15, 2020 deadline for
23            motions in limine, set forth in paragraph 18 of the Scheduling Order, be
24            extended to April 14, 2021.
25         16. Responses to Motions In Limine: The December 29, 2020 deadline for
26            responses to motions in limine, set forth in paragraph 19 of the
27            Scheduling Order, be extended to March 29, 2021.
28

                                                5
Case 3:19-cv-00828-BAS-LL Document 23 Filed 06/12/20 PageID.183 Page 7 of 8



 1         17. Pretrial Submissions: The December 29, 2020 deadline for the parties
 2             to submit (1) joint proposed jury instructions; (2) proposed verdict form;
 3             (3) voir dire questions; and (4) statement of the case, set forth in
 4             paragraph 20 of the Scheduling Order, be extended to April 28, 2021.
 5         18. Exchange of Exhibit and Witness Lists: The January 13, 2021
 6             deadline for the parties to exchange final exhibit and witness lists, set
 7             forth in paragraph 21 of the Scheduling Order, be extended to May 13,
 8             2021.
 9         19. Hearing for Motions In Limine: The January 25, 2021 at 10:30 a.m.
10             date for hearing on motions in limine, set forth in paragraph 22 of the
11             Scheduling Order, be continued to May 25, 2021 at 10:30 a.m.
12         20. Trial Date: The February 2, 2021 at 9:00 a.m. trial date, set forth in
13             paragraph 23 of the Scheduling Order, be continued to June 2, 2021 at
14             9:00 a.m.
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 6
Case 3:19-cv-00828-BAS-LL Document 23 Filed 06/12/20 PageID.184 Page 8 of 8



 1                                   Signature Attestation
 2         Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
 3   Policies and Procedures of the United States District Court for the Southern
 4   District of California, I certify that the content of this document is acceptable to
 5   counsel for the plaintiff/counter-defendant and that I have obtained authorization
 6   from Terrence R. McInnis to affix his electronic signature to this document.
 7
 8   IT IS SO STIPULATED.

 9   Dated: June 12, 2020             Respectfully Submitted,
10
                                           HALPERN MAY YBARRA GELBERG LLP
11                                            Marc D. Halpern
12                                            Vincent H. Herron
                                              Douglas J. Brown
13
14                                           By /s/ Marc D. Halpern
                                                Marc D. Halpern
15                                           Counsel for Defendant and Counterclaimant
16                                           Cibus US LLC

17                                         TROUTMAN SANDERS LLP
18                                            Terrence R. McInnis
                                              James A. Hazlehurst
19
20                                           By /s/ Terrence R. McInnis
                                               Terrence R. McInnis
21                                           Counsel for Plaintiff and Counter-defendant
22                                           Houston Casualty Company

23
24
25
26
27
28

                                                  7
